Case 1:19-cv-23755-RNS Document 11 Entered on FLSD Docket 04/30/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida
   Adolfo I. Rodriguez Garcia,             )
   Petitioner,                             )
                                           ) Civil Action No. 19-23755-Civ-Scola
   v.
                                           )
   State of Florida, Respondent.           )
           Order Adopting Magistrate’s Report and Recommendation
         This case was referred to United States Magistrate Judge Lisette M. Reid,
  pursuant to Administrative Order 2019-2 of this Court, for a ruling on all pre-
  trial, nondispositive matters and for a report and recommendation on any
  dispositive matters. On March 24, 2020, Judge Reid issued a report,
  recommending the denial of the petition for writ of habeas corpus and the entry
  of judgment. (Rep. of Mag. J., ECF No. 10.) Petitioner Adolfo I. Rodriguez Garcia
  has not filed any objections to the report and the time to do so has passed.
         Even though no objections were filed, the Court has nonetheless
  considered—de novo—Judge Reid’s report, the record, and the relevant legal
  authorities. The Court finds Judge Reid’s report and recommendation cogent
  and compelling. As found by Judge Reid, Rodriguez Garcia’s claims are not
  cognizable on federal habeas review because they challenge the application of
  state statutes and sentencing law. See 28 U.S.C. § 2254(a); see also Branan v.
  Booth, 861 F.2d 1507, 1508 (11th Cir. 1988) (“[F]ederal courts cannot review a
  state’s alleged failure to adhere to its own sentencing procedures.”).
  Furthermore, in any event, and as found by Judge Reid, Rodriguez Garcia’s
  claims are also without merit.
         Accordingly, the Court affirms and adopts Judge Reid’s report and
  recommendation (ECF No. 10). The Court denies Rodriguez Garcia’s petition
  (ECF No. 1). The Court does not issue a certificate of appealability. Finally, the
  Court directs the Clerk to close this case.
         Done and ordered in Miami, Florida, on April 30, 2020.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
